Opinion filed November 29,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00291-CR
                                                    __________
 
                    JOSE
ANTONIO GUERRERO-YANEZ, Appellant 
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 19th District Court
                                                        McLennan
County, Texas
                                               Trial
Court Cause No. 2011-2504-C1
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Jose
Antonio Guerrero-Yanez has filed in this court a motion to withdraw his notice
of appeal and dismiss his appeal.  Pursuant to Tex. R. App. P. 42.2, the motion is signed by both appellant
and his counsel.
The
motion is granted.  Appellant’s notice of appeal is withdrawn, and the appeal
is dismissed.
 
                                                                                                PER
CURIAM                                   
November 29,
2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.